     Case 3:19-cv-01226-L-AHG Document 77 Filed 03/08/21 PageID.8279 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   MATTHEW JONES, et al.,
                                      Plaintiffs,   Case No.: 3:19-cv-1226-L-AHG
12
13   v.                                             ORDER GRANTING JOINT
                                                    MOTION FOR MODIFICATION OF
14   XAVIER BECERRA, in his official
                                                    DISCOVERY DEADLINES
     capacity as Attorney General of the State
15
     of California, et al.,
                                                    [ECF No. 76]
16                                  Defendants.
17
18
19         This matter comes before the Court on the parties’ Joint Motion for Modification of
20   Discovery Deadlines in Light of Oral Argument in Interlocutory Appeal. ECF No. 76.1
21         Under Fed. R. Civ. P 16(b)(4), “[a] schedule may be modified only for good cause
22   and with the judge’s consent.” “Good cause” is a non-rigorous standard that has been
23   construed broadly across procedural and statutory contexts. Ahanchian v. Xenon Pictures,
24   Inc., 624 F.3d 1253, 1259 (9th Cir. 2010). The good cause standard focuses on the diligence
25
26
27   1
      Prior to filing the instant motion, the parties mistakenly refiled their previously granted
     January 29, 2021 motion for extension of the fact discovery deadline (ECF No. 72) at
28   docket entry ECF No. 74. The Court will terminate that motion as moot.

                                               1
                                                                                3:19-cv-1226-L-AHG
     Case 3:19-cv-01226-L-AHG Document 77 Filed 03/08/21 PageID.8280 Page 2 of 4



 1   of the party seeking to amend the scheduling order and the reasons for seeking
 2   modification. Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).
 3   “[T]he court may modify the schedule on a showing of good cause if it cannot reasonably
 4   be met despite the diligence of the party seeking the extension.” Fed. R. Civ. P. 16, advisory
 5   committee’s notes to 1983 amendment. Therefore, “a party demonstrates good cause by
 6   acting diligently to meet the original deadlines set forth by the court.” Merck v. Swift
 7   Transportation Co., No. CV-16-01103-PHX-ROS, 2018 WL 4492362, at *2 (D. Ariz.
 8   Sept. 19, 2018).
 9         The Court has previously granted three extensions of certain scheduling order
10   deadlines, including fact discovery. See ECF Nos. 65, 71, 73. The parties established good
11   cause for those extensions due to counsel’s unexpectedly heavy caseloads, deposition
12   scheduling challenges, and time-consuming efforts to resolve discovery disputes together
13   without resorting to court intervention. Additionally, with respect to the two most recent
14   scheduling order extensions, the Court found good cause for the request in light of
15   Plaintiffs’ pending interlocutory appeal of this Court’s denial of their preliminary
16   injunction motion. See ECF Nos. 71, 73. Since the last extension was granted on
17   February 1, 2021, the parties completed their briefing in the interlocutory appeal on
18   February 9, 2021. ECF Nos. 73, 76 at 5.
19         In the motion at hand, the parties seek another modest extension of their fact and
20   expert discovery deadlines in light of the scheduling of oral argument in the Ninth Circuit
21   on May 12, 2021. ECF No. 76 at 2. Specifically, the deadlines for expert dsiclosures and
22   rebuttals fall throughout March and April, and fact and expert discovery close in May. In
23   order to adequately prepare for the May 12 oral argument, the parties request additional
24   time to prepare discovery responses and expert reports and disclosures, and to take expert
25   depositions. Id. at 5-6.
26         Upon due consideration, the Court finds the parties have shown good cause to
27   GRANT the joint motion (ECF No. 76). Accoridingly, it is ORDERED as follows:
28         1.     No later than April 2, 2021, the parties shall designate their respective

                                                2
                                                                                  3:19-cv-1226-L-AHG
     Case 3:19-cv-01226-L-AHG Document 77 Filed 03/08/21 PageID.8281 Page 3 of 4



 1   experts in writing. The parties must identify any person who may be used at trial to
 2   present evidence pursuant to Rules 702, 703 or 705 of the Federal Rules of Evidence.
 3   This requirement is not limited to retained experts. The date for exchange of rebuttal
 4   experts shall be no later than April 30, 2021. The written designations shall include the
 5   name, address and telephone number of each expert and a reasonable summary of the
 6   testimony the expert is expected to provide. The list shall also include the normal rates
 7   the expert charges for deposition and trial testimony.
 8         2.      No later than April 2, 2021, each party shall comply with Rule 26(a)(2)(A)
 9   and (B) disclosure provisions. This disclosure requirement applies to all persons retained
10   or specially employed to provide expert testimony, or whose duties as a party's employee
11   regularly involve giving expert testimony. Except as provided in the paragraph below,
12   any party that fails to make these disclosures shall not, absent substantial
13   justification, be permitted to use the undisclosed evidence or testimony at any
14   hearing or at trial. In addition, the court may impose sanctions as permitted by
15   Rule 37(c).
16         3.      No later than April 30, 2021, the parties shall supplement their disclosures
17   regarding contradictory or rebuttal evidence under Rule 26(a)(2)(D).
18         4.      All fact and expert discovery shall be completed by all parties by
19   June 11, 2021. “Completed” means that all discovery under Rules 30-36 of the Federal
20   Rules of Civil Procedure, and discovery subpoenas under Rule 45, must be initiated a
21   sufficient period of time in advance of the cut-off date, so that it may be completed by
22   the cut-off date, taking into account the times for service, notice and response as set forth
23   in the Federal Rules of Civil Procedure. Counsel shall promptly and in good faith meet
24   and confer with regard to all discovery disputes in compliance with Local Rule
25   26.1(a). A failure to comply in this regard will result in a waiver of a party’s discovery
26   issue. Absent an order of the court, no stipulation continuing or altering this
27   requirement will be recognized by the court. The Court expects counsel to make every
28   effort to resolve all disputes without court intervention through the meet and confer

                                               3
                                                                                 3:19-cv-1226-L-AHG
     Case 3:19-cv-01226-L-AHG Document 77 Filed 03/08/21 PageID.8282 Page 4 of 4



 1   process. If the parties reach an impasse on any discovery issue, the movant must e-mail
 2   chambers at efile_goddard@casd.uscourts.gov no later than 45 days after the date of
 3   service of the written discovery response that is in dispute, seeking a telephonic conference
 4   with the Court to discuss the discovery dispute. The email must include: (1) at least three
 5   proposed times mutually agreed upon by the parties for the telephonic conference; (2) a
 6   neutral statement of the dispute; and (3) one sentence describing (not arguing) each parties’
 7   position. The movant must copy opposing counsel on the email. No discovery motion may
 8   be filed until the Court has conducted its pre-motion telephonic conference, unless the
 9   movant has obtained leave of Court.
10         All other dates and deadlines remain as previously set. The Court will consider future
11   modifications to the scheduling order upon a showing of good cause.
12         IT IS SO ORDERED.
13
14   Dated: March 8, 2021
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               4
                                                                                 3:19-cv-1226-L-AHG
